 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited McGill Corporation and Charles Reed andMcGill Labor Committee, Party to the Contract.Case 9-CA-10929April 3, 1978DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYUpon a charge duly filed the General Counsel ofthe National Labor Relations Board, by the RegionalDirector for Region 9, issued a complaint and noticeof hearing March 23, 1977, and an order amendingcomplaint on July 7, 1977, against United McGillCorporation (hereafter called Respondent), whichwere duly served on the parties. The complaintalleges that Respondent has engaged in, and isengaging in, unfair labor practices within the mean-ing of Section 8(a)(1) and (2) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Respondent filed an answer denying the commissionof unfair labor practices.On October 21, 1977, the parties executed astipulation of facts and jointly moved to transfer thisproceeding to the Board. They waived a hearingbefore an Administrative Law Judge and the is-suance of an Administrative Law Judge's Decisionand recommended Order, and agreed to submit thecase to the Board for findings of fact, conclusions oflaw, and Order, based on a record consisting of themotion to transfer the proceeding to the Board, thestipulation of facts, and the attached exhibits thereto.On December 21, 1977, the Board approved thestipulation and ordered the case transferred to theBoard, granting permission for the filing of briefs.Thereafter, the General Counsel and the Respondentfiled briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the stipulation, the briefs, the exhibits, andthe entire record, the Board makes the following:FINDINGS OF FACTFollowing an election within a production andmaintenance unit, involving the Sheet Metal Work-ers' International Association (hereafter SMW) andthe Teamsters, a runoff election was held betweenthe Teamsters and no union. A majority of voteswere cast for no union and the Board certified theresults on January 23, 1976.After the runoff election the Teamsters, SMW, andInternational Union, United Automobile, Aerospace& Agricultural Implement Workers of America(hereafter UAW), engaged in vigorous organizingefforts by handbilling and soliciting authorizationcards among employees in the same production andmaintenance unit.The SMW demanded recognition in letters re-ceived by Respondent on May 18 and 26, 1976. TheMay 26 letter was submitted with authorization cardsallegedly signed by a majority. The cards were placedin Respondent's safe in a sealed envelope that wasreturned the next day, unopened, to an employeerepresentative of SMW. There were 100 cards.The UAW requested recognition in a letter re-ceived by Respondent on May 27, 1976. The UAWoffered, but never actually presented to Respondent,authorization cards allegedly signed by a majority ofunit employees. There were 93 cards.The UAW and the SMW again demanded recogni-tion by telegram respectively dated July 28, 1976,and August 4, 1976. Recognition was also demandedby the McGill Labor Committee (hereafter theCommittee) on August 16, 1976, in the form of apetition authorizing representation, allegedly signedby a majority of unit employees. There were 105signatures.After Respondent compared the signatures on theCommittee's petition with those on employee appli-cations it recognized the Committee as the exclusivebargaining representative of employees, on August18, 1976. On September 13, 1976, the employeesratified a contract negotiated by Respondent and theCommittee, effective from August 30, 1976, toAugust 29, 1978.'There were 209 employees in the unit on August18, 1977, the date Respondent recognized the Com-mittee.A. Contentions of the PartiesRespondent contends its recognition of the Com-mittee was based on a clear demonstration ofmajority support obtained without unlawful assis-tance, whereas the SMW and UAW claims were"unsupportable and without foundation in fact."The General Counsel argues that uncoerced major-ity support was not established because a significantnumber of the signatories to the Committee's petitionsigned authorization cards on behalf of at least oneother union. Further, Respondent demonstrated badfaith by its precipitate recognition of the Committeewhen it had knowledge of intense organizationalI The contract does not have a union-secunty clause.235 NLRB No. 76564 UNITED McGILL CORP.activity by other unions whose recent demands forrecognition it had ignored.B. Analysis and ConclusionsHad Respondent checked the cards submitted bySMW and those offered by UAW, with the Commit-tee's petition, it would have found dual and triplesigners. Approximately 99 of the 105 signatories tothe Committee's petition had also signed an authori-zation card for at least one other union. Where anemployee signs an authorization card for each of twoor more unions, it is settled that, absent evidence ofthe signer's intent, none of the authorizations is validbecause it is impossible to determine which union theemployee would designate as the exclusive bargain-ing representative.2Hence, while Respondent recog-nized the Committee on the barest majority-105 of209 employees-the signatures are not valid indica-tors of the employees' choice of a bargaining repre-sentative and the Committee had not obtainedmajority status when it was recognized by Respon-dent.3Furthermore, Respondent precipitately recog-nized the Committee without a card check by animpartial third party, and without making any effortto cross-check signatures against the cards from thetwo other unions that had demanded recognition, oroffering them the opportunity to participate in thecard check for the Committee. In view of theforegoing we find that Respondent violated the Actas alleged.CONCLUSIONS OF LAWi. Respondent, an Ohio corporation, is an em-ployer within the meaning of Section 2(2) of the Act.2. Respondent, which during the past 12 monthspurchased and received goods and materials valuedin excess of $50,000 from points outside the State ofOhio, is engaged in commerce and in operationsaffecting commerce within the meaning of Section2(6) and (7) of the Act.3. The McGill Labor Committee, the Sheet MetalWorkers' International Association, and Internation-al Union, United Automobile, Aerospace & Agricul-tural Implement Workers of America, are labororganizations within the meaning of Section 2(5) ofthe Act.4. By recognizing and executing a contract withthe McGill Labor Committee as the exclusive bar-gaining representative of its employees, at the timewhen that labor organization did not enjoy majoritystatus, Respondent has engaged in and is engaging in2 Hi Tamp Inc., a Division of Beatrice Foods Co., et at, 203 NLRB 753(1973).3 We find it unnecessary to consider whether or not Respondent wouldhave violated Sec. 8(aX2) under the doctrine of Midwest Piping and Supplyunfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.THE REMEDYHaving found that Respondent engaged in unfairlabor practices, we shall require it to cease and desisttherefrom and to take certain affirmative actiondesigned to effectuate the policies of the Act.We shall order Respondent to withdraw all recog-nition from the Committee as representative of anyof its employees for the purpose of dealing with itconcerning grievances, labor disputes, wages, rates ofpay, hours of employment, and conditions of em-ployment, unless and until that labor organizationdemonstrates its exclusive majority representativestatus pursuant to a Board-conducted electionamong the unit employees. We shall also orderRespondent to cease and desist from giving any forceor effect to the collective-bargaining agreementexecuted and maintained, but nothing herein shall beconstrued as requiring Respondent to vary any wage,hour, seniority, or other substantive feature of itsrelations with its employees which was established inthe performance of that contract.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board hereby orders that the Respondent,United McGill Corporation, Columbus, Ohio, itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Contributing support to the McGill LaborCommittee or to any other labor organization of itsemployees.(b) Recognizing the McGill Labor Committee asthe representative of any of its employees for thepurpose of dealing with Respondent concerninggrievances, labor disputes, wages, rates of pay, hoursof employment, or other conditions of employment,unless and until the said labor organization shallhave demonstrated its exclusive majority representa-tive status pursuant to a Board-conducted electionamong the Company's employees.(c) Giving effect to the collective-bargaining agree-ment dated August 30, 1976, between Respondentand the McGill Labor Committee, or to any exten-sion, renewal, or modification, provided, that nothingin this Decision and Order shall require Respondentto vary or abandon any wage, hour, seniority, orother substantive feature of its relations with itsCo., Inc., 63 NLRB 1060(1945), even had it recognized in good faith a unionwhich had received otherwise valid authorization cards from a majonty ofemployees.565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees established in the performance of thatagreement, or to prejudice the assertion by employ-ees of any rights they may have thereunder.(d) In any like or related manner interfering with,restraining, or coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act,except to the extent that such rights may be affectedby an agreement requiring membership in a labororganization as a condition of employment as autho-rized in Section 8(a)(3) of the Act.2. Take the following affirmative action, whichthe Board finds will effectuate the policies of the Act:(a) Withdraw and withhold all recognition from theMcGill Labor Committee as the exclusive bargainingrepresentative of its employees for the purpose ofdealing with Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employ-ment, or other conditions of employment, unless anduntil the said labor organization shall have demon-strated its exclusive majority representative statuspursuant to a Board-conducted election amongRespondent's employees.(b) Post at its Columbus, Ohio, plant involvedherein copies of the attached notice marked "Appen-dix."4Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysigned by Respondent's authorized representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to its employeesare customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT contribute support to the McGillLabor Committee or to any other labor organiza-tion of the employees.WE WILL NOT recognize the McGill LaborCommittee as the representative of any employeesfor the purpose of dealing concerning grievances,labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment,unless and until the said labor organization shallhave demonstrated its exclusive majority repre-sentative status pursuant to a Board-conductedelection among the employees.WE WILL NOT give effect to the collective-bargaining agreement dated August 30, 1976,between United McGill Corporation and theMcGill Labor Committee, or to any extension,renewal, or modification, provided, that nothing inthis Decision and Order shall require us to vary orabandon any wage, hour, seniority, or othersubstantive feature of relations with employeesestablished in the performance of that agreement,or to prejudice the assertion by employees of anyrights they may have thereunder.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed in Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) ofthe Act.WE WILL withdraw and withhold all recogni-tion from the McGill Labor Committee as theexclusive bargaining representative of employeesfor the purpose of dealing concerning grievances,labor disputes, wages, rates of pay, hours ofemployment, or other conditions of employment,unless and until the said labor organization shallhave demonstrated its exclusive majority repre-sentative status pursuant to a Board-conductedelection among the employees.UNITED MCGILLCORPORATION566